DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has not been filed in parent Application CHINA 202010771976.4 08/04/2020.

Response to Amendment
3.         Applicant's amendment filed on 05/05/22 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 05/05/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
            Closest prior arts are Bai (CN 109825269, hereinafter called “Bai-1”), Bai (CN 109796949, hereinafter called “Bai-2), and Wei (CN 102516431).
            Claim 1 is directed to a high-temperature resistant, high-strength, and thixotropic gel plugging agent, characterized in that it comprises raw materials in the following mass percent: 8-20% acrylamide monomer, 0.05-0.5% reactive polymer, 0.1-1.0% organic polymer cross-linker, 3.0-8.0% resin toughening agent, 1.0-5.0% flow pattern regulator, 0.01-0.5% cross-linking regulator, and water in the remaining percentage. Thus, claim 1 require the amounts of 6 component and the remaining amount is water.  
         Bai-1 discloses a high-temperature resistant, high-strength, and thixotropic gel plugging agent, wherein the plugging agent (claims 1-2, pages 2-3) comprises monomer such as acrylamide 5-12wt%, overlapping instant claim range of 8-20%, the solid phase organic macromolecular crosslinking agent is 0.5-1.5 wt%, overlapping at the end point 0.05-0.5% reactive polymer, the content of the first initiator is 0.1-0.5 wt%, fall into claimed 0.01-0.5% cross-linking regulator, the content of the rheology control agent is 1-5 wt%, read on 1.0-5.0% flow pattern regulator, and plasticizer is 0.5-2 wt%. It has been noted that Bai-1 discloses organic crosslinker 1-3.5 wt% for the synthesis of solid phase organic macromolecular crosslinking agent (page 2, line 38). The instant claim 1 require the amounts of 6 component and the remaining amount is water.  Bai-1 at only one place (example 1) discloses the term (rest is water), e.g. gel plugging agent consisting of: content of polymer composite monomer is 8 wt%, the content of solid phase organic macromolecular crosslinking agent is 1.0 wt%, the content of the initiator is 0.30 wt%, the content of the rheology control agent is 4 wt%, the content of the plasticizer is 1.2wt%, and the rest is water. In this example, Bai-1 discloses amounts of only 5 components, and the remaining amount is water. Even in this example plasticizer is not required to meet claim 1 limitation.   
          Bai-2 discloses gel with higher gel strength and shear toughness, wherein the gel (page 2, lines 5-7, claims, example 1) comprises the content of the vinyl polymerizable such as acrylamide monomer is 8-15 wt%, fall into instant claim range of 8-20%, the solid phase organic macromolecular content of the cross-linking agent is 1-2 wt%, outside the range of 0.05-0.5% reactive polymer, the content of the first initiator is 0.1-0.3 wt%, fall into claimed 0.01-0.5% cross-linking regulator, the content of the particle toughener is 0.5-2 wt%, overlapping 1.0-5.0% flow pattern regulator, the content of the fiber toughening agent is 0.5-2 wt %, outside the range of resin toughening agent 3-8%, wherein the composition further contains water, water and other components of the total content is 100 %. It has been noted that Bai-2 discloses organic crosslinker 1-3.5 wt% for the synthesis of solid phase organic macromolecular crosslinking agent (page 2, line 34). The instant claim 1 require the amounts of 6 component and the remaining amount is water.  Bai-2 (example 1) discloses the term (rest is water), e.g. gel plugging agent is composed of: the content of the vinyl polymerizable monomer is 10 wt%, the content of solid phase organic macromolecular crosslinking agent is 1.2 wt%, the content of the first initiator is 0.12 wt%, the content of the particle toughener is 1.0 wt%, the content of fiber toughening agent is 1.0 wt%, and the rest is water. In this example, Bai-1 discloses amounts of only 5 components, and the remaining amount is water.
          Wei discloses an acrylamide gel for plugging, based on the total weight of the acrylamide gel, comprising the following raw materials: macromolecular crosslinking agent 0.8-1.2 %, acrylamide monomer 8% -15%, ammonium sulfate 0.5 -2%, the rest is water (page 2, lines 37-40). Wei does not disclose other components of claim 1. Closest prior arts do not suggest or disclose claimed high-temperature resistant, high-strength, and thixotropic gel plugging agent.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766